Citation Nr: 0835923	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-34 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1957 to 
February 1961 and appears to have served in the United States 
Naval Reserve (USNR) from approximately 1961 to 1967.

This matter comes to the Board of Veterans' Appeals ((Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In July 2007, the veteran testified during a hearing at the 
RO before the undersigned.  A hearing transcript is of 
record.

In his November 2006 substantive appeal, the veteran 
specifically disagreed only with the RO's denial of his 
claims for service connection for bilateral hearing loss and 
tinnitus and did not address his claim for service connection 
for residuals of cold injury.  The RO's denial of this claim 
became final November 7, 2006.  See 38 U.S.C.A. § 7105(c) 
(West 2002).  However, the veteran informally reasserted this 
claim at his July 2007 Board hearing.  Thus, the issue of 
whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for cold injury residuals is referred to the RO 
for appropriate development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for bilateral hearing 
loss and bilateral tinnitus.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  See 38 
U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.304 (2007).

The term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists for 
training purposes. 38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c).  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training. 

The veteran appears to have served in the USNR from 
approximately 1961 to 1967.  It appears that his USNR 
treatment records were obtained.  However, there is no 
indication that effort has been made to contact his Reserve 
unit to obtain his dates of active and inactive duty for 
training (ACDUTRA and INACDUTRA).  The New York USNR 
Commandant must be contacted to verify the veteran's specific 
dates of ACDUTRA and INACDUTRA service.  The Board believes 
this must be completed prior to the consideration of the 
veteran's claims.

The veteran has asserted that he was exposed to acoustic 
trauma during his active duty service while working as an 
aviation storekeeper and during flight line watch.  He denied 
post-service noise exposure and indicated that he briefly 
worked driving trucks for American Airlines and in the 
insurance industry for many years.  In support of his claim, 
the veteran submitted a February 2005 opinion from Dr. S.D., 
an otolaryngologist, who diagnosed the veteran with tinnitus 
and hearing loss attributable to acoustic trauma experienced 
during service.  It does not appear that Dr. S.D. had the 
benefit of the veteran's claims folder when rendering his 
opinion.  Conversely, a VA audiologist's July 2005 opinion 
found that the veteran's hearing loss and tinnitus were less 
likely than not caused by his unprotected military noise 
exposure following a review of the veteran's claims folder 
and audiological history.

The December 1956 entrance audiological examination found 
that the veteran had a hearing deficiency but determined that 
he was qualified for active service.  The results of March 
1958, February 1961, August 1962 and March 1967 audiological 
examinations do not reflect hearing deficiencies.

However, a veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability existed prior 
to service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2007).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The RO/AMC has not determined whether there is clear and 
unmistakable evidence that any currently diagnosed bilateral 
hearing loss preexisted the veteran's entry into service in 
1957 (or 1961) and was not aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
in writing and request that he provide 
specific information regarding the USNR 
unit(s) from which he retired or was 
discharged in 1967 or later.  Then, the 
RO/AMC should contact the United States 
Naval Reserve New York unit(s) identified 
by the veteran (if any), the service 
departments, and any other appropriate 
state and federal office (including the 
Commandant of the USNR and the United 
States Naval Air Station (USNAS), both in 
New York), and request the specific dates 
(not earned retirement points) for all the 
veteran's periods of ACDUTRA and INACDUTRA 
beginning in 1961, and any additional 
service medical records on file.  A copy 
of the written requests and all responses 
should be placed in the claims file.

2.  The veteran should then be scheduled 
for appropriate VA examination, preferably 
performed by a physician, e.g., an ear, 
nose and throat (ENT) specialist, to 
determine the etiology of any bilateral 
hearing loss and tinnitus found to be 
present.  A complete history of any post-
service noise exposure should be obtained 
from the veteran.  Prior to the 
examination, the examiner should review 
the claims folder.  All indicated tests 
and studies should be performed and all 
clinical findings reported in detail.  The 
examining physician is requested to 
address the following matters:

a)  Does the veteran have a disorder 
manifested by bilateral hearing loss 
and tinnitus? 

b)  Taking into consideration the 
evidence incorporated in the service 
medical records, when did the 
disability (or disabilities) begin?

c) If any disability was incurred 
before 1957 (or March 1961), was there 
a permanent increase in disability, 
beyond the natural progress of the 
disorder, during the veteran's period 
of military duty?

d)  If any diagnosed disability was 
incurred after 1957 (or March 1961), 
the examiner is requested to provide an 
opinion concerning the etiology of any 
bilateral hearing loss or tinnitus 
found to be present, to include whether 
it is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any currently 
diagnosed bilateral hearing loss or 
tinnitus was caused by military 
service, or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).

e)  A rationale should be provided for 
all opinions rendered.  In rendering an 
opinion, the examiner is particularly 
requested to address the February 2005 
opinion rendered by Dr. S.D. (to the 
effect that the veteran's hearing loss 
and tinnitus was caused by acoustic 
trauma experienced during service); and 
the VA audiologist in July 2007 (to the 
effect that it was less likely than not 
that the veteran's hearing loss was 
caused by his unprotected military 
noise exposure).  The examination 
report should indicate if the examiner 
reviewed the veteran's medical records.

3.  Thereafter, the RO/AMC should 
readjudicate the veteran's claims for 
service connection for bilateral hearing 
loss and tinnitus.  If the benefits sought 
on appeal remain denied, the veteran should 
be provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

Following completion of the above, the case should be 
returned to the Board if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

